The contention presented by the first assignment of error, to wit, that the court erred when he instructed the jury to find that appellees were entitled to a foreclosure *Page 940 
of the lien they claimed on the 50 acres of hand, is predicated on the view that the land was a part of P. T. McDonnold's homestead, and that there was testimony which would have supported a finding that the sale thereof to G. F. McDonnold was a pretended one in violation of section 50, art. 16, of the Constitution. The assignment is overruled. We have carefully read the testimony in the statement of facts, and, as we understand it, none of it tends in the least to show that the sale was a pretended one, and not a real one as it purported to be.
The contention that the court erred when he rendered judgment against P. T. McDonnold for the amount of the notes he made to appellees, respectively, is sustained. Appellees alleged in their petition that P. T. McDonnold "was duly adjudged a bankrupt," and P. T. McDonnold, in his answer to the suit set up, and at the trial proved, that on November 15, 1922, he was discharged by an order of the federal District Court from all debts and claims provable "against his estate, and which existed on the 1st day of October, 1921." The discharge was a bar to a personal judgment against P. T. McDonnold in appellees' favor for any amount (Hackney Co. v. Noe, 146 Ky. 818, 143 S.W. 418; 7 C.J. 395), and it was error for the court to adjudge as he did, notwithstanding he at the same time provided that no execution should issue in appellees' favor against P. T. McDonnold for the amount of the recovery allowed them.
The judgment will be so reformed as to deny appellees a personal judgment against P. T. McDonnold for any sum, and as so reformed will be affirmed.